Name: Council Decision 2010/656/CFSP of 29Ã October 2010 renewing the restrictive measures against CÃ ´te dÃ¢ Ivoire
 Type: Decision
 Subject Matter: coal and mining industries;  economic conditions;  international trade;  defence;  international affairs;  Africa;  international security
 Date Published: 2010-10-30

 30.10.2010 EN Official Journal of the European Union L 285/28 COUNCIL DECISION 2010/656/CFSP of 29 October 2010 renewing the restrictive measures against CÃ ´te dIvoire THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Whereas: (1) On 13 December 2004, the Council adopted Common Position 2004/852/CFSP concerning restrictive measures against CÃ ´te dIvoire (1) in order to implement the measures imposed against CÃ ´te dIvoire by United Nations Security Council Resolution (hereinafter UNSCR) 1572 (2004). (2) On 23 January 2006, the Council adopted Common Position 2006/30/CFSP (2) renewing the restrictive measures imposed against CÃ ´te dIvoire for a further period of 12 months and supplementing them with the restrictive measures imposed by point 6 of UNSCR 1643 (2005). (3) Following the renewal of the restrictive measures against CÃ ´te dIvoire by UNSCR 1842 (2008), on 18 November 2008, the Council adopted Common Position 2008/873/CFSP (3) further renewing the restrictive measures imposed against CÃ ´te dIvoire, with effect from 1 November 2008. (4) On 15 October 2010, the United Nations Security Council adopted UNSCR 1946 (2010) which renewed the measures imposed against CÃ ´te dIvoire by UNSCR 1572 (2004) and point 6 of UNSCR 1643 (2005) until 30 April 2011 and which amended the restrictive measures on arms. (5) The restrictive measures imposed against CÃ ´te dIvoire should therefore be renewed. In addition to the exemptions to the arms embargo provided for in UNSCR 1946 (2010), it is appropriate to amend the restrictive measures in order to exempt other equipment included autonomously by the Union. (6) Union implementing measures are set out in Council Regulation (EC) No 174/2005 of 31 January 2005 imposing restrictions on the supply of assistance related to military activities to CÃ ´te dIvoire (4), Council Regulation (EC) No 560/2005 of 12 April 2005 imposing certain specific restrictive measures directed against certain persons and entities in view of the situation in CÃ ´te dIvoire (5) and Council Regulation (EC) No 2368/2002 of 20 December 2002 implementing the Kimberley Process certification scheme for the international trade in rough diamonds (6), HAS ADOPTED THIS DECISION: Article 1 1. The sale, supply, transfer or export of arms and related material of all types, including weapons and ammunition, military vehicles and equipment, paramilitary equipment and spare parts for the aforementioned, as well as equipment which might be used for internal repression, to CÃ ´te dIvoire by nationals of Member States or from the territories of Member States or using the flag vessels or aircraft of Member States shall be prohibited, regardless of whether such arms, related material and equipment originate in the territories of the Member States. 2. It shall also be prohibited: (a) to provide, directly or indirectly, technical assistance, brokering services and other services related to the items referred to in paragraph 1 or related to the provision, manufacture, maintenance and use of such items, to any natural or legal person, entity or body in, or for use in, CÃ ´te dIvoire; (b) to provide, directly or indirectly, financing or financial assistance related to the items referred to in paragraph 1, including in particular grants, loans and export credit insurance, for any sale, supply, transfer or export of such items, or for the provision of related technical assistance, brokering service or other services to any natural or legal person, entity or body in, or for use in, CÃ ´te dIvoire. Article 2 Article 1 shall not apply to: (a) supplies and technical assistance intended solely for the support of or use by the United Nations Operation in CÃ ´te dIvoire and the French forces who support them; (b) the following, as approved in advance by the Committee established by paragraph 14 of UNSCR 1572 (2004) (hereinafter the Sanctions Committee): (i) the sale, supply, transfer or export of non-lethal military equipment intended solely for humanitarian or protective use, including such equipment intended for Union, UN, African Union and Economic Community of West African States (ECOWAS) crisis management operations; (ii) the sale, supply, transfer or export of non-lethal military equipment intended solely to enable the security forces of CÃ ´te dIvoire to use only appropriate and proportionate force while maintaining public order; (iii) the provision of financing and financial assistance related to the equipment referred to in points (i) and (ii); (iv) the provision of technical assistance and training related to the equipment referred to in points (i) and (ii); (c) the sale, supply, transfer or export of protective clothing, including flak jackets and military helmets, temporarily exported to CÃ ´te dIvoire by United Nations personnel, personnel of the Union or its Member States, representatives of the media and humanitarian and development workers and associated personnel for their personal use only; (d) sales or supplies temporarily transferred or exported to CÃ ´te dIvoire to the forces of a state which is taking action, in accordance with international law, solely and directly to facilitate the evacuation of its nationals and those for whom it has consular responsibility in CÃ ´te dIvoire, as notified in advance to the Sanctions Committee; (e) the sale, supply, transfer or export of arms and related material and technical training and assistance intended solely for the support of, or use in, the process of restructuring defence and security forces pursuant to paragraph 3, subparagraph (f) of the Linas-Marcoussis Agreement, as approved in advance by the Sanctions Committee; (f) the sale, supply, transfer or export of non-lethal equipment capable of being used for internal repression and which is intended solely to enable the security forces of CÃ ´te dIvoire to use only appropriate and proportionate force while maintaining public order, as well as the provision of financing, financial assistance or technical assistance and training related to such equipment. Article 3 The direct or indirect import of all rough diamonds from CÃ ´te dIvoire to the Union, whether or not such diamonds originated in CÃ ´te dIvoire, shall be prohibited in accordance with UNSCR 1643 (2005). Article 4 1. Member States shall take the necessary measures to prevent the entry into, or transit through, their territories of the persons designated by the Sanctions Committee, who constitute a threat to the peace and national reconciliation process in CÃ ´te dIvoire, in particular those who block the implementation of the Linas-Marcoussis and Accra III Agreements, any other person determined as responsible for serious violations of human rights and international humanitarian law in CÃ ´te dIvoire on the basis of relevant information, any other person who incites publicly hatred and violence and any other person determined by the Sanctions Committee to be in violation of the measures imposed by paragraph 7 of UNSCR 1572 (2004). The persons referred to in the first subparagraph are listed in the Annex. 2. Paragraph 1 shall not oblige a Member State to refuse its own nationals entry into its territory. 3. Paragraph 1 shall not apply where the Sanctions Committee determines that: (a) travel is justified on the grounds of urgent humanitarian need, including religious obligations; (b) an exemption would further the objectives of the UNSC Resolutions for peace and national reconciliation in CÃ ´te dIvoire and stability in the region. 4. In cases where, pursuant to paragraph 3, a Member State authorises the entry into, or transit through, its territory of persons designated by the Sanctions Committee, the authorisation shall be limited to the purpose for which it is given and to the persons concerned thereby. Article 5 1. All funds and economic resources owned or controlled directly or indirectly by the persons or entities designated by the Sanctions Committee pursuant to Article 4(1) or held by entities owned or controlled directly or indirectly by them or by any persons acting on their behalf or at their direction, as designated by the Sanctions Committee, shall be frozen. The persons referred in the first subparagraph are listed in the Annex. 2. No funds, financial assets or economic resources shall be made available, directly or indirectly, to or for the benefit of persons or entities referred to in paragraph 1. 3. Member States may allow for exemptions from the measures referred to in paragraphs 1 and 2 in respect of funds and economic resources which are: (a) necessary for basic expenses, including payments for foodstuffs, rent or mortgage, medicines and medical treatment, taxes, insurance premiums, and public utility charges; (b) intended exclusively for the payment of reasonable professional fees and the reimbursement of incurred expenses associated with the provision of legal services; (c) intended exclusively for the payment of fees or service charges, in accordance with national laws, for the routine holding or maintenance of frozen funds and economic resources; (d) necessary for extraordinary expenses, after notification by the Member State concerned to the Sanctions Committee and approval by the latter; (e) the subject of a judicial, administrative or arbitral lien or judgment, in which case the funds and economic resources may be used to satisfy that lien or judgment provided that the lien or judgment was entered before designation by the Sanctions Committee of the person or entity concerned, and is not for the benefit of a person or entity referred to in this Article, after notification by the Member State concerned to the Sanctions Committee. The exemptions referred to in points (a), (b) and (c) of paragraph 3 may be made after notification to the Sanctions Committee by the Member State concerned of its intention to authorise, where appropriate, access to such funds and economic resources, and in the absence of a negative decision by the Sanctions Committee within two working days of such notification. 4. Paragraph 2 shall not apply to the addition to frozen accounts of: (a) interest or other earnings on those accounts; or (b) payments due under contracts, agreements or obligations that were concluded or arose before the date on which those accounts became subject to restrictive measures under Common Position 2004/852/CFSP or this Decision, provided that any such interest, other earnings and payments continue to be subject to paragraph 1. Article 6 The Council shall establish the list in the Annex and amend it in accordance with determinations made by either the United Nations Security Council or the Sanctions Committee. Article 7 1. Where the Security Council or the Sanctions Committee designates a person or entity, the Council shall include such person or entity in the Annex. The Council shall communicate its decision, including the grounds for listing, to the person or entity concerned, either directly, if the address is known, or through the publication of a notice, providing such person or entity with an opportunity to present observations. 2. Where observations are submitted, or where substantial new evidence is presented, the Council shall review its decision and inform the person or entity accordingly. Article 8 1. The Annex shall include the grounds for listing the persons and entities as provided by the Security Council or the Sanctions Committee. 2. The Annex shall also include, where available, information provided by the Security Council or by the Sanctions Committee necessary to identify the persons or entities concerned. With regard to persons, such information may include names including aliases, date and place of birth, nationality, passport and ID card numbers, gender, address, and function or profession. With regard to entities, such information may include names, place and date of registration, registration number and place of business. The Annex shall also include the date of designation by the Security Council or by the Sanctions Committee. Article 9 Common Positions 2004/852/CFSP and 2006/30/CFSP are hereby repealed. Article 10 1. This Decision shall enter into force on the date of its adoption. 2. It shall be reviewed, amended or repealed as appropriate, in accordance with relevant decisions of the United Nations Security Council. Done at Brussels, 29 October 2010. For the Council The President S. VANACKERE (1) OJ L 368, 15.12.2004, p. 50. (2) OJ L 19, 24.1.2006, p. 36. (3) OJ L 308, 19.11.2008, p. 52. (4) OJ L 29, 2.2.2005, p. 5. (5) OJ L 95, 14.4.2005, p. 1. (6) OJ L 358, 31.12.2002, p. 28. ANNEX List of persons referred to in Articles 4 and 5 Name (and possible aliases) Identifying information (date and place of birth (d.o.b. and p.o.b.), passport (Pass.)/ID card number, etc.) Grounds for designation Date of UN designation 1. BLÃ  GOUDÃ , Charles (alias GÃ ©nÃ ©ral; GÃ ©nie de kpo, GbapÃ © Zadi) d.o.b.: 1.1.1972 Nationality: Ivorian P.: 04LE66241 RÃ ©publique de CÃ ´te dIvoire issued on 10.11.2005 valid until 9.11.2008 PD.: AE/088 DH 12 RÃ ©publique de CÃ ´te dIvoire issued on 20.12.2002 valid until 11.12.2005 P.: 98LC39292 RÃ ©publique de CÃ ´te dIvoire issued on 24.11.2000 valid until 23.11.2003 Place of birth: GuibÃ ©roua (Gagnoa) or Niagbrahio/Guiberoua or Guiberoua Address known in 2001: Yopougon Selmer, Bloc P 170; also at Hotel Ivoire Address declared in travel document No C2310421 issued by Switzerland on 15.11.2005 and valid until 31.12.2005: Abidjan, Cocody Leader of COJEP (Young Patriots) repeated public statements advocating violence against United Nations installations and personnel, and against foreigners; direction of and participation in acts of violence by street militias, including beatings, rapes and extrajudicial killings; intimidation of the United Nations, the International Working Group (IWG), the political opposition and independent press; sabotage of international radio stations; obstacle to the action of the IWG, the United Nations Operation in CÃ ´te dIvoire (UNOCI), the French forces and to the peace process as defined by resolution 1643 (2005). 7 February 2006 2. DJUÃ , EugÃ ¨ne Ngoran Kouadio d.o.b.: 1.1.1966 or 20.12.1969 Nationality: Ivorian P.: 04 LE 017521 issued on 10 February 2005 and valid until 10 February 2008 Leader of the Union des Patriotes pour la LibÃ ©ration Totale de la CÃ ´te dIvoire (UPLTCI). Repeated public statements advocating violence against United Nations installations and personnel, and against foreigners; direction of and participation in acts of violence by street militias, including beatings, rapes and extrajudicial killings; obstacle to the action of IWG, UNOCI, the French forces and to the peace process as defined by resolution 1643 (2005). 7 February 2006 3. FOFIE, Martin Kouakou d.o.b.: 1.1.1968 Nationality: Ivorian Place of birth: BOHI, CÃ ´te dIvoire Burkina Faso Identity Card Number: 2096927 issued on 17 March 2005 Burkina Faso Nationality Certificate: CNB N.076 (17 February 2003) Fathers name: Yao Koffi FOFIE Mothers name: Ama Krouama KOSSONOU CÃ ´te dIvoire Identity Card Number: 970860100249 issued on 5 August 1997 valid until 5 August 2007 Chief Corporal New Force Commandant, Korhogo Sector. Forces under his command engaged in recruitment of child soldiers, abductions, imposition of forced labour, sexual abuse of women, arbitrary arrests and extra-judicial killings, contrary to human rights conventions and to international humanitarian law: obstacle to the action of the IWG, UNOCI, French forces and to the peace process as defined by resolution 1643 (2005). 7 February 2006